              IN THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                       CHARLOTTE DIVISION
                  CIVIL CASE NO. 3:19-cv-00276-MR


MARIE FRANCOISE GIBSON,          )
                                 )
                   Plaintiff,    )
                                 )
            vs.                  )                 ORDER
                                 )
ANDREW SAUL,                     )
Commissioner of Social Security, )
                                 )
                   Defendant.    )
________________________________ )

      THIS MATTER comes before the Court sua sponte.

      On June 14, 2019, the Plaintiff filed her Complaint and a Motion to

proceed without having to prepay the costs associated with prosecuting the

matter. [Docs. 1, 2]. On June 19, 2010, the Court denied the Plaintiff’s

Motion to proceed in forma pauperis and gave the Plaintiff thirty (30) days to

pay the required filing fee for this action. [Doc. 3]. In the Order, the Court

warned the Plaintiff that failure to pay the required filing fee within thirty (30)

days of the entry of the Order denying the application would result in the

dismissal of this action. [Id.].
      More than thirty (30) days have now passed since the entry of the

Court’s Order denying the Plaintiff’s Application, and the Plaintiff has failed

to pay the filing fee as required. [See Doc. 4].

      Accordingly, IT IS, THEREFORE, ORDERED that this case is hereby

DISMISSED WITHOUT PREJUDICE.

      The Clerk of Court is directed to close this case.

      IT IS SO ORDERED.

                            Signed: August 5, 2019




                                         2
